Case 1:19-cr-10080-NMG Document 1648 Filed 11/25/20 Page 1 of 2

United States District Court
District of Massachusetts

 

United States of America,

v. Criminal Action No.
19-10080-NMG

Gregory Colburn, et al.,

Defendants.

tn aie din li tl ti ai al

 

Notice

Before ruling on the Assented-to Motion to Continue
February 2021 Trial (Docket No. 1634), the Court poses a few
questions and comments to counsel for response on or before

Friday, December 4, 2020.

- Why cannot discovery and trial preparation be adequately
accomplished via video conference? In this electronic
age certainly counsel have access to means of conducting
full-blown interviews with documents provided
electronically that would be as effective as in-person
interviews (and without the incurrence of travel
expenses). This would avoid most of the problems
mentioned in defendants’ motion except for the trial
itself and the necessary pretrial quarantining. Those
problems, in turn, can be timely considered within a much
shorter time before the scheduled trial.

- How many people associated with this case are 65 years
old or older? The answer seems to be: the judge and
perhaps a few attorneys. The judge is prepared to
conduct a jury trial in this case with appropriate
precautions in place. The attorneys should be prepared
to do likewise (or to consider withdrawing their
appearances).
Case 1:19-cr-10080-NMG Document 1648 Filed 11/25/20 Page 2 of 2

Regardless of the availability (or unavailability) of
courtrooms in which to try this case at the Moakley
Courthouse, and regardless of whether this trial of four
defendants is severed to better accommodate the current
courtroom restrictions, counsel should understand that
each party will be limited to two attorneys in the
courtroom. Paralegals and any other support staff will
be in a satellite space with closed circuit video
service. Similar remote access to the trial will be
available to members of the public.

Jury selection will be conducted pursuant to the same
protocol successfully followed in the several criminal
jury trials already conducted by this United States
District Court post-COVID-19 and, high profile or not, it
will be completed in this case in an orderly fashion with
ample use of online and mail-in questionnaires to avoid
any unnecessary summonsing of excusable venire persons.

Finally, the Court notes that the only statement by counsel

with respect to the COVID-19 pandemic without supporting

citation in their motion is that, by September, 2021, COVID-19

“will be abated”. There is no certainty of that but there is a

necessity to conduct a jury trial in this case as soon as it is

reasonably practicable which this Session of this Court intends

to do.

Dated:

VR om LV 4 tex

Nathaniel M. Gorton
United States District Judge

November 25, 2020
